Consolidated actions to recover for personal injuries and for damage to an automobile. The complaints alleged that an automobile driven by appellant Caputo, an employee of appellant village, was negligently driven while passing defendant General Sand and Stone Corporation’s truck, was in collision therewith, and then in collision with plaintiff Davis’ automobile, which was parked on the side of the road. It was further alleged that appellant Caputo was driving his own car, with the consent of and on the business of his employer, appellant village. Plaintiffs obtained a verdict against the appellants, on which judgment was entered. Judgment of the County Court of Westchester County affirmed, with costs. No opinion. Hagarty, Carswell, Adel and Taylor, JJ., concur; Lazansky, P. J., concurs except as to appellant Village of Scarsdale, and as to that appellant dissents and votes to reverse the judgment and to order a new trial, with the following memorandum. Plaintiffs failed to prove that the village authorities duly authorized the use for village purposes of the automobile owned by Caputo. There was no emergency situation.